     Case: 1:20-cv-06038 Document #: 44 Filed: 01/15/21 Page 1 of 1 PageID #:3859




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NIKE, INC.,
                                                     Case No. 20-cv-06038
               Plaintiff,
                                                     Judge Gary Feinerman
v.
                                                     Magistrate Judge Gabriel A. Fuentes
YELLOWPODS2 STORE, et al,

               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff Nike, Inc.

(“Plaintiff” or “Nike”) hereby dismisses this action with prejudice as to the following Defendants:

                  Defendant Name                                    Line No.
                     ENYHomie                                          93
                      UJIMS                                           147
                       DSBL                                           150
                 jiaomeimuyinghuli                                    176

Dated this 15th day of January 2021.         Respectfully submitted,


                                             /s/ RiKaleigh C. Johnson
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Jake M. Christensen
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law
                                             jchristensen@gbc.law

                                             Counsel for Plaintiff Nike, Inc.
